DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 12/20/2021. Claims 1-3, 7-10 and 14-17 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.

Drawings
 	The drawings were received on 12/20/2021 are accepted.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarrow (US 20110166898 A1).
As per claim 1, Zarrow discloses a system comprising: 
a first data processing apparatus that: 
extracts, from multiple data sources, data related to segments provided by a segment service provider (i.e., the travel aggregation system ("TAS") 100 may be configured to receive data from a broad range of resources including, resources that distribute standardized charter ("one-way leg") availability information to build travel information database.  The standardized data sources 130 generate and transmit data from external systems to the TAS in a range of document formats., ¶ 0033); and 
generates, for each segment, one or more data sets that include data specific to the segment, each data set for a segment including data for one or more particular data dimensions (i.e., charter data objects (e.g., available flight data and/or requested flight data) might also be supplied in non-structured digital documents (e.g., emails).  The TAS 100 is configured to process the text of these documents which are to be semantically/contextually analyzed and an algorithm extracts the charter data records (from available or requested flights), ¶ 0035),
wherein each data dimension has a corresponding type of entity for which data is displayed in an interface that displays data for the data dimension (i.e., FIG. 4 illustrates an example of a charter data object that includes flight availability 
a second data processing apparatus that accesses the data sets and processes a set of rules to aggregate the data (i.e., the process is initiated when the TAS receives or obtains a charter data object (structured/non-structured flight availability information) in step 200.  The TAS retrieves a series of charter data identification and extraction rules in step 210 and extracts the charter flight data characteristics in step 220, ¶ 040), the aggregating including: 
for each of a plurality of data dimensions that include a set of corresponding data items: identifying a set of time periods for which to aggregate data for the data dimension (i.e., After the TAS database has been populated, system users may submit a flight data search request in step 250.  The flight data search request may be based on three primary flight parameters--requested flight equipment, time and location, ¶ 0041); 
for each time period: 

for each data item of the data dimension, aggregating, from each of the identified data sets and for multiple segments that departed during the time period, data corresponding to the data item (i.e., FIG. 3 illustrates aspects of the charter data aggregation process 300 according to an implementation of the TAS.  The process is initiated when the TAS receives/obtains a charter flight data object. The TAS may coordinate the extraction with any of a number of flight indicators stored in the TAS database or established by a TAS system administrator. Initially, the TAS may be configured with the following information databases and implement any one or more alone or in combination as keys to correlate an initial flight indicator (i.e., the initial hook into a data object that indicates the object includes viable flight data): Database of airports, their cities and airport codes, Database of charter plane companies, names and models, Longitude and latitude for all regional information, Database of date formats and date related keywords, ¶ 0043-0047); and 

an application programming interface (API) data processing apparatus (i.e., The system 100 can be easily integrated into existing software applications to initiate search results, add schedules, retrieve contacts and communicate with other facilities of the system through an application programming interface (API), ¶ 0032) that: 
receives, from an application executing on a device, data specifying a given interface that will be presented at the application and one or more data dimensions for which the given interface will present data; extracts, from the aggregated data storage unit, responsive aggregated data based on the given interface that will be presented at the application and the one or more data dimensions for which the given interface will present data; and provides, to the application, at least the responsive data for presentation by the application in the given interface (i.e., the TAS's flexible Application Programming Interface (API) modules allow full integration with other software applications.  For example, a CRM system might receive sales opportunities and send a request to the system, which will return results of possible flights availability.  Some features of the API include capabilities to: Retrieve, insert and modify aviation company data, Retrieve, insert and modify prospective flight requests, Synchronize companies, contacts, flight requests and available flight routes with external CRM systems, Initiate search for specific flight requests or flight availabilities and retrieve search results, Access the system to parse and understand unstructured flight information has it's own API which can be configured to fine-tune 
As per claim 2, Zarrow discloses wherein the API data processing apparatus determines one or more performance measures that indicate performance of flights along one or more routes using the responsive aggregated data and provides, to the application, the determined one or more performance measures for presentation by the application (i.e., the TAS uses word proximity as a correlation factor in matching flight characteristics with a flight indicator.  Once the listing is generated, each possible route is scored according to a scoring template associated with the charter data source/data object in step 550, ¶ 0097).
As per claim 3, Zarrow discloses wherein the corresponding data items for each data dimension include data related to the type of entity (i.e., the TAS 100 may be configured to process charter data objects configured as a single digital document that might include information about a single or multiple flights with information published by possibly different sources (publisher).  Some sources are well known and publish frequently.  Other sources publish less frequently and new sources might be added at any time.  The objects may include information such as the charter company; the Company, name, address, phone number, web site and email of contact; the plane type, name, model, etc.; the departure date, availability range of dates; the airport base of departure (name of City, airport name, airport code); and/or the destination (city, region, country, airport name or code), ¶ 0037).
As per claim 4, Zarrow discloses wherein a particular data dimension is a route between a first geographic location and a second geographic location for which 
As per claim 5, Zarrow discloses a staging module that extracts data from the data sets and generates, for each data set, a table with at least a portion of the data in the data set (i.e., The database may be a conventional, fault tolerant, relational, scalable, secure database such as Oracle or Sybase.  Relational databases are an extension of a flat file.  Relational databases consist of a series of related tables.  The tables are interconnected via a key field.  Use of the key field allows the combination of the tables by indexing against the key field; i.e., the key fields act as dimensional pivot points for combining information from various tables.  Relationships generally identify links maintained between tables by matching primary keys.  Primary keys represent fields that uniquely identify the rows of a table in a relational database.  More precisely, they uniquely identify rows of a table on the "one" side of a one-to-many relationship, ¶ 0202).
As per claim 6, Zarrow discloses each table includes data specifying a first geographic identifier for an origin, a second geographic identifier for a destination, a departure date for the segment corresponding to the data set for which the table was generated, and the at least a portion of the data in the data set (i.e., sources publish less frequently and new sources might be added at any time.  The objects may include information such as the charter company; the Company, name, address, phone number, web site and email of contact; the plane type, name, model, etc.; the 
As per claim 7, Zarrow discloses a particular data dimension is routes between two geographic locations (i.e., In the context of the TAS, airport routes (one-way legs) detection is the most important information used for aggregation since users will search for flight routes, ¶ 0049); and the second data processing apparatus identifies data for aggregation for a particular route by comparing geographic identifiers for the particular route to the first and second geographic identifiers for each table and comparing a time period for the particular data dimension to departure date for each table (i.e., Once the listing is generated, each possible route is scored according to a scoring template associated with the charter data source/data object in step 550.  Once the viable routes are identified, the flight date information and additional flight characteristics are associated with the indicator based on keyword proximity or context in step 555, ¶ 0097).
Claims 8-14 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the method claims corresponding to the system claims.
Claims 15-20 are rejected based upon the same rationale as the rejection of claims 1-6, respectively, since they are the computer storage medium claims corresponding to the system claims.

Response to Arguments
 	In the Remarks, Applicant argues, as amended, claim 1 recites in part: for each time period: identifying data sets that include (i) data for the corresponding type of entity of the data dimension and (ii) data for one or more segments that departed from an airport during the time period; for each data item of the data dimension, aggregating, from each of the identified data sets and for multiple segments that departed during the time period, data corresponding to the data item. The relied upon portions of Zarrow fail to teach or suggest at least this combination of features of amended claim 1. The Examiner respectfully disagrees.
As discussed in the updated rejection, Zarrow indeed discloses Applicant’s amended claim language. Specifically, Zarrow discloses identifying data sets that include (i) data for the corresponding type of entity of the data dimension and (ii) data for one or more segments that departed from an airport during the time period (i.e., depending on the source/type of data object and/or the particular needs of a system user the keyword flight indicator may be designated as date information (542). Equipment information (540) or a number of other parameters that may appear in charter data objects may also be used as a flight identifier, ¶ 0096, wherein the system extracts charter data using provided data extraction rules 615 in order to discern requested departure and destination locations, requested travel time, requested aircraft equipment, and/or the like, ¶ 0135); and
for each data item of the data dimension, aggregating, from each of the identified data sets and for multiple segments that departed during the time period, data corresponding to the data item (i.e., FIG. 3 illustrates aspects of the charter data 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 20, 2022